Citation Nr: 1230241	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-45 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in San Antonio, Texas, in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which is the RO that decided the claim and certified the appeal to the Board.  During the hearing, the Veteran submitted additional evidence, specifically, an audiogram purportedly showing more severe hearing loss that he and his representative alleged would correlate to a higher 30 percent rating.  He waived his right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304.

Since, however, there was no speech recognition measurement in the report of this additional audiogram submitted during the recent hearing, and because it remains unclear what effect the Veteran's hearing loss disability has on his employment and day-to-day functioning, the Board is remanding his claim for a higher rating for this disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The RO granted service connection for bilateral hearing loss in the May 2009 rating decision at issue; the Veteran's appeal is for a higher, i.e., compensable initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if it is shown there have been variances in the severity of the disability).

The initial 0 percent rating was assigned retroactively effective from December 31, 2008, the date of receipt of his claim for this disability.  

In providing testimony during his hearing, the Veteran alleged that his bilateral hearing loss has gotten appreciably worse since his VA compensation examination in April 2009.  And, as mentioned, as evidence of this, he submitted a private audiogram reportedly confirming his hearing loss is worse.  His representative maintained the results of this private audiogram show a higher 30 percent rating is warranted for this disability.

Evaluations for bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percentage of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

The test date for this private audiogram submitted during the hearing was in May 2012, so relatively recently (certainly more recent that the VA compensation examination in April 2009), and it indicates the results of this more recent test show the Veteran has a "severe" loss in hearing in each ear, so bilaterally (left and right).  The report explains this occurs when the average hearing level is greater than 70 decibels (dB) in either ear.  Therefore, it was recommended that, if he had not already seen a hearing specialist regarding this matter, he should do so.  He was also advised to always wear the appropriate hearing protection when exposed to excessive noise, to help protect against any future loss of hearing.

The report of this audiogram list the amount of hearing loss, in dB, the Veteran had in the frequencies of 500 Hz, 1KHz (so 1,000 Hz), 2KHz (2,000 Hz), 3KHz (3,000 Hz), 4KHz (4,000 Hz), 6KHz (6,000 Hz), and 8KHz (8,000 Hz).  This report therefore assessed the amount of hearing loss in the specific frequencies most relevant to determining the appropriate rating for this disability according to VA compensation standards, namely, in the 1,000, 2,000, 3,000 and 4,000 Hz frequencies.  And it does indeed strongly suggest the Veteran is entitled to a higher rating for this disability, such as the greater 30 percent rating his representative mentioned during the hearing that he had calculated personally.

In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that it was unable to interpret the results of a similar-type graph or audiogram because this would constitute a factual finding it is precluded from making.  However, the Court indicated it was entirely permissible for the Board, instead, to have interpreted the results, to the extent possible, and criticized the Board for not discussing the speech recognition results in the report.

Here, though, as mentioned, there were no speech recognition/discrimination findings cited in this audiogram, and they, too, are a relevant consideration in assessing the severity of the Veteran's hearing impairment.  Moreover, given the results of this private audiogram, it appears he has the type of "exceptional patterns of hearing impairment" contemplated by 38 C.F.R. § 4.86(a) since the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) was 55dB or more, and, indeed, in each ear.  In this circumstance, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.


An examiner also needs to describe the effects of this disability on the Veteran's occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report for purposes of considering 38 C.F.R. § 3.321(b)(1)).  And, indeed, the representative had argued in a statement earlier submitted in April 2012, so just a few months prior to the July 2012 hearing, that the Veteran's hearing loss disability interferes with his daily activities and employment to warrant extra-schedular consideration under § 3.321(b)(1).

Therefore, since this private audiogram supports the claim, but does not contain all of this necessary information, and since the VA compensation examination was more than 3 years ago, the Veteran needs to undergo another VA compensation examination to obtain this necessary additional information in reassessing the severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria, so including considering his controlled speech discrimination (Maryland CNC) and to determine the resultant functional effects of this disability, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand and the report of the private audiogram the Veteran recently had in May/June 2012.

2.  Then readjudicate this claim for a higher rating for the bilateral hearing loss in light of the additional evidence, including especially based on the results of this additional VA compensation examination and the private audiogram from May/June 2012.  If a higher rating for this disability is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


